PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,285,018
Issue Date: 2022 Mar 29
Application No. 16/290,428
Filing or 371(c) Date: 1 Mar 2019
Attorney Docket No. INTGP024US01 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT filed April 5, 2022, requesting that the patent term adjustment indicated on the above-identified patent be corrected to indicate that the term of the above-identified patent is extended or adjusted by four hundred eight-six (486) days.  

The petition to correct the patent term adjustment indicated on the above-identified patent to indicate that the term of the above-identified patent is extended or adjusted by four hundred eight-six (486) days is GRANTED. 

The Office acknowledges submission of the $210.00 fee set forth in 37 CFR 1.18(e).  

Patentee asserts that the 247-day period of reduction in connection with the petition to withdraw the holding of abandonment and, in the alternative, to revive the application, is not warranted. Petitioner asserts that no delay is warranted because the petition to withdraw holding of abandonment was filed within two months of the date the Notice of Abandonment was mailed, and the petition to withdraw holding of abandonment was granted.

Upon review, petitioner’s argument has been considered, and is persuasive. 

37 CFR 1.704(c)(4) states:

Circumstances that constitute a failure of the applicant to engage in reasonable efforts to conclude processing or examination of an application also include the following circumstances, which will result in the following reduction of the period of adjustment set forth in § 1.703 to the extent that the periods are not overlapping

Failure to file a petition to withdraw the holding of abandonment or to revive an application within two months from the date  of mailing of a notice of abandonment, which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the date after the date two months from the date of mailing of the notice of abandonment and ending on the date a petition to withdraw the holding of abandonment or to revive the application was filed.

On May 14, 2021, a Notice of Abandonment was mailed. On May 18, 2021, the petition to withdraw the holding of abandonment and the petition to revive the application were filed. On December 3, 2021, a decision was mailed granting the petition to withdraw the holding of abandonment and dismissing the petition to revive as unnecessary.

As the holding of abandonment was withdrawn, and the petition was filed within two months of the mailing date of the notice of abandonment, no applicant delay is warranted under 37 CFR 1.704(c)(4). It is noted that the PALM entry indicates the petition was filed September 18, 2021 and the period ran until January 14, 2021. No petition was filed September 18, 2021 and no action was taken January 14, 2021. The 247 day period of reduction for applicant delay is not warranted and is removed and replaced with a 0 day period of delay.  

Petitioner requests a refund of the petition fee on the basis that the entry of the 247 day period of reduction for applicant delay was an error on the part of the Office. 37 CFR 1.705(b)(1) states that the fee set forth at § 1.18(e) is required for an application for patent term adjustment under this section. As such, the fee is required for consideration of the petition, regardless of the determination. As applicant request and received consideration under 37 CFR 1.705(b), a refund of the fee is not warranted and no refund will be provided.

The application is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by four hundred eighty-six (486) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  	Adjusted PTA calculation 
Copy of DRAFT Certificate of Correction